                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF OKLAHOMA
IN RE:
                                                            Case No. 17-80016
  ATOKA COUNTY HEALTHCARE
                                                            (Chapter 9)
  AUTHORITY,
                                          Debtor.
                           DEBTOR’S STATUS REPORT


        Atoka County Healthcare Authority (“Debtor”), who oversees the management and

operation of Atoka County Medical Center (“ACMC”), hereby files this Status Report in

compliance with the Court’s Minute Entry dated April 15, 2020 [Doc. #175] to update the

Court regarding Debtor’s recent operational and financial performance.

Management:

        1.    Carrus Healthcare, LLC (“Carrus”) was previously retained, with the due

approval of Debtor’s Governing Board, as a partner to provide overall day-to-day

management and forward-looking strategic direction to ACMC.

        2.    Carrus has been operating ACMC for approximately one year at this point in

time.

        3.    The Debtor has been very pleased with Carrus’ standard of management skill

and ability to not only maintain the high level of care at ACMC, but to improve upon it

many ways that will be discussed further below.

Patient Care Ombudsman.

        4.    Deborah Burian, the duly appointed Patient Care Ombudsman (“PCO”)

made a site visit to ACMC on January 15, 2020.



 Case 17-80016     Doc 184    Filed 04/29/20 Entered 04/29/20 18:39:57      Desc Main
                               Document     Page 1 of 5
       5.        Her observations during that visit are described in her 19th Periodic Report,

filed on April 24, 2020 [Doc. No. 178].

       6.        While some dietary issues were noted in the report, ACMC staff and Carrus

continue to work together with the Ombudsman in order to assure the highest quality of

care possible.

Community Involvement

       7.        Debtor has continued to remain active in community events. However,

ACMC’s annual Community Health Fair, which was to be held in April, had to be

rescheduled later in the fall due to COVID-19.

       8.        ACMC has been planning, in partnership with Atoka County public schools

and Career Tech schools, a health career day. This event is envisioned to be one in which

ACMC staff educate students on positions within the hospital, and together with the general

surgery team, take a laparoscopic robot to the schools to allow students to perform a

simulated procedure.

       9.        Additionally, ACMC staff are active within the local Chamber of Commerce,

Lions Club, Pioneer Women club, and Senior Events club.

Facilities / Equipment Maintenance

       10.       The Debtor and Carrus have taken great strides to update ACMC’s facilities

and equipment.

       11.       For example, within the last several months, the Debtor purchased:

                    • 25 new bedside tables at the coast of $7,441.25 (required for
                      regulatory compliance);

                                                  -2-

 Case 17-80016        Doc 184     Filed 04/29/20 Entered 04/29/20 18:39:57       Desc Main
                                   Document     Page 2 of 5
                    • four Emergency Room stretchers, which were past their useful life, in
                      at the cost of approximately $31,000.00;

                    • four new crash carts for approximately $25,871.00; and

                    • four new defibrillators for $28,000.00.

       12.    The Debtor has also made several miscellaneous repairs to its building

including its AC unit, it boiler, its hot water tank, and roof.

COVID-19 & Financial Condition

       13.    The COVID-19 pandemic has affected all businesses in Oklahoma, including

health care providers.

       14.    However, Debtor and Carrus believe they have a firm handle on ACMC’s

cash position at the moment, and have weathered the storm well so far.

       15.    Although many services had to be temporarily halted due to governmental

and regulatory proclamations, out-patient services are set to resume on May 4, 2020.

       16.    Moreover, out-patient surgeries will resume June 2, 2020, with what is

currently seven to nine potential surgical procedures.

       17.    The reduction in ability to provide services has significantly reduced

ACMC’s cash flow.         However, Debtor received $362,000.00 in COVID-19 related

stimulus funds, which has been placed into savings for use if the hospital’s revenues

continue to drop.

       18.    It is also possible that Debtor could receive a second, though likely smaller,

round of stimulus funds.




                                                 -3-

 Case 17-80016        Doc 184    Filed 04/29/20 Entered 04/29/20 18:39:57      Desc Main
                                  Document     Page 3 of 5
       19.    ACMC maintained an average daily census 10.2 during the month of April

during the COVID-19 outbreak, which is a slight improvement over roughly the same time

one year ago, despite the pandemic.

       20.    Debtor has remained current on its payments to secured creditor UMB Bank,

National Association, as indenture trustee with respect to the Debtor’s Hospital Revenue

Bonds, Series 2007.

       21.    Debtor has also maintained reduced payments to USDA under its secured

debt with that creditor.

Progress Toward a Disclosure Statement and Plan.

       22.    Debtor disclosed to the Court at the Status Conference held January 8, 2020,

that Debtor’s counsel was prepared to engage the services of an appraiser to conduct an

appraisal of ACMC and its assets in furtherance of developing an exit strategy for this case.

       23.    An appraiser was hired thereafter, and the preliminary work of gathering

several years of Board Packets and financial information, and past audits was begun in

March.

       24.    However, the appraisal has been placed on hold for the time being because

ACMC staff and management have had to focus entirely on managing the COVID-19

situation.

       25.    Debtor will likely not know the full extent of the delay caused to creating an

exit strategy until June, after the State of Oklahoma has removed all or most of its novel

corona virus precautionary restrictions.


                                                -4-

 Case 17-80016      Doc 184    Filed 04/29/20 Entered 04/29/20 18:39:57         Desc Main
                                Document     Page 4 of 5
       Conclusion.

       26.    The Court has set a Telephonic Status Conference to be held on 7/15/2020 at

08:30 AM. Telephonic hearing Call in Number 888.684.8852, with Access Code 8488521,

and Security Code 1347.

       27.    Debtor will provide additional written reports to the Court should it desire

further information before that time.



                                         Respectfully Submitted,



                                         /s/ Jeffrey E. Tate
                                         J. Clay Christensen (OBA # 11789)
                                         Jeffrey E. Tate (OBA #17150)
                                         Jonathan M. Miles (OBA #31152)
                                         Christensen Law Group, P.L.L.C.
                                         The Parkway Building
                                         3401 N.W. 63rd Street, Suite 600
                                         Oklahoma City, Oklahoma 73116
                                         (405) 232-2020
                                         (405) 236-1012 (facsimile)
                                         clay@christensenlawgroup.com
                                         jeffrey@christensenlawgroup.com
                                         jon@christensenlawgroup.com

                                         ATTORNEYS FOR DEBTOR




                                              -5-

 Case 17-80016       Doc 184   Filed 04/29/20 Entered 04/29/20 18:39:57      Desc Main
                                Document     Page 5 of 5
